Citation Nr: 9902887	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-02 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claimed as secondary to a service-connected left 
knee disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from May 1963 to April 1966.

This matter originally came before the Board of Veterans 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  In March 1997, the Board remanded the case to the RO 
for additional development.  To the extent possible, that 
additional development has been completed by the RO, and the 
case is once again before the Board for appellate review.

Initially, the Board notes that the rating on appeal also 
denied the veterans claim of entitlement to service 
connection for a right knee disorder, claimed as secondary to 
a service-connected left knee disorder, which the veteran 
also appealed.  In a November 1997 rating decision, the RO 
granted service connection for a right knee disorder, which 
constituted a full grant of the benefits sought as to that 
issue.  Hence, that issue is not in appellate status.  See 
Grantham v. Brown, 8 Vet. App. 228, 232 (1995).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained. 

2.  The veterans low back disorder has worsened as a result 
of several falls caused by his service-connected left knee 
disorder.

3.  The veteran is not shown to have engaged in combat with 
the enemy while serving in the Republic of Vietnam.

4.  The veterans diagnoses of PTSD are not attributable to 
his period of military service or to any verified or 
verifiable inservice stressor.


CONCLUSIONS OF LAW

1.  The veterans low back disorder was aggravated by his 
service-connected left knee disorder.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998).

2.  PTSD was not incurred in or aggravated by the veterans 
period of active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.301, 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veterans 
claims are plausible and capable of substantiation and are 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  As will be discussed, the Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist.  Id.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service.  See 38 U.S.C.A. § 1110.  Alternatively, a 
disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a).  When aggravation of a 
disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, the veteran shall be compensated 
for the degree of disability, and no more, over and above the 
degree of disability existing prior to the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Furthermore, under the provisions of 38 C.F.R. § 3.102, when, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, 
such doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which the claim must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).

I.  Low Back Disorder, Claimed as 
Secondary to a Service-Connected Left 
Knee Disorder

By a rating decision of May 1983, the veteran was granted 
service connection for a left knee disorder, which is 
currently evaluated as 30 percent disabling.  The veteran now 
claims that he currently suffers from a low back disorder 
which was either caused or aggravated by his service-
connected left knee disorder.  He also maintains that his low 
back disorder had its onset in service when he injured his 
left knee.

Service medical records, including his separation examination 
report of April 1966, are negative for any complaint, 
treatment or finding for any low back disorder.  In fact, the 
first documented evidence of low back pain was in 1978, over 
ten years following the veterans separation from military 
service.  In this respect, a VA outpatient treatment report 
dated in December 1978 includes the veterans complaints of 
low back pain, which the veteran commented may have been 
related to his left knee injury he sustained in 1965.  The 
physician concluded that the veteran suffered from a low back 
strain.  In correspondence dated in April 1983, Chas. H. 
Lewellen, M.D., stated that he had examined the veteran in 
early 1978, at which time the veteran reported occasional low 
back pain as a result of pulling a back muscle in early 1978.  
X-rays of the lumbar spine were normal.

The Board considered additional VA outpatient treatment 
reports, many of which document treatment for the veterans 
left knee and low back disorders.  These reports disclose 
that the veteran reinjured his back on several occasions, and 
include diagnoses of spondylolisthesis of L5-S1.  These 
reports also reveal that the veteran suffered from 
considerable instability of the left knee.  In April 1984, 
the veteran reported low back pain after falling and landing 
on his tail bone.  X-rays of the sacrum and coccyx were 
negative.  In May 1985, the veteran reported increased low 
back pain since a recent fall in February 1985.  The 
impression was low back pain and spondylolisthesis at L5-S1.  
When seen in August 1987, the veteran complained of increased 
low back pain after increased activity.  The impression was 
status post left knee joint ligament reconstruction with 
pain, causing unbalance with weight bearing, which might have 
caused back strain.  In August 1988, the assessment was low 
back pain which became worse with decreased left knee 
functioning.  

In September 1990, the veteran was seen for increased low 
back pain after catching himself on a rail during a fall.  A 
treatment report of June 1993 shows that the veteran was seen 
for increased low back pain following a motor vehicle 
accident.  The assessment was low back pain with acute injury 
secondary to motor vehicle accident.  In October 1993, the 
veteran was given a half inch lift for his left shoe to 
correct the half inch discrepancy of his left leg.  In June 
1993, a physician reported that the veterans left leg was 
shorter than the right, which along with his spondylosis, was 
a source of constant irritation to his low back.  More 
recently, the veteran was seen in June 1995, where he 
reported low back pain which had its onset in 1966.  The 
physician opined that the veterans knee problems had altered 
the veterans gait, and had thus aggravated the veterans 
back pain. 

The veteran was also afforded several VA examinations to 
determine the nature and etiology of his low back disorder.  
When seen in April 1983, the veteran related an incident in 
1980 in which he pulled his back after falling down ice-
covered steps at work.  No finding or diagnosis pertaining to 
the back was noted.  A VA examination report of August 1992 
included the veterans statement in which he attributed his 
low back pain to a fall after his left knee gave out.  The 
diagnosis was low back pain with spondylolisthesis.  The 
examiner also commented that it was difficult to determine 
whether or not the veterans low back pain was the result of 
his knee problem.  During his VA examination in May 1995, the 
veteran again attributed his low back disorder to the 
incident in 1965 in which he injured his left knee.  He also 
related that he was in a motor vehicle accident in 1993, 
which caused his back disorder to worsen.  The diagnoses 
included grade I spondylolisthesis at L5. 

Pursuant to the Boards remand in March 1997, the veteran was 
afforded an additional VA examination to determine whether 
his low back disorder was either caused or aggravated by his 
service-connected left knee disorder.  The pertinent 
diagnoses were grade I spondylolisthesis at L5-S1, and left 
knee status post anterior cruciate ligament reconstruction 
times two.  The examiner commented that the veterans chronic 
back pain was related to his grade I spondylolisthesis, but 
he did not feel that it was related to injuries of his left 
knee. 

The veteran submitted additional private treatment reports 
which show a relationship between the veterans low back pain 
and left knee disorder.  In a letter dated in February 1997, 
Jan F. Onik, D.O., stated that his evaluation of the veteran 
appeared to support the veterans claim of left knee pain 
with secondary low back pain.  Dr. Onik related that, 
although the motor vehicle accident in 1993 added to the 
progression of the veterans low back pain, the changes 
demonstrated on CT scan and x-rays supported the veterans 
claim.  He indicated that the veterans uneven gait and 
shorter left leg length would understandably aggravate his 
low back condition.  Dr. Onik thus concluded that the 
veterans left knee injury and low back pain were related.  

In January 1998, the veteran was seen by Christopher M. 
Bieniek, M.D., for his left knee and low back disorders.  The 
assessment was grade I spondylolisthesis and degenerative 
disc disease at L5-S1 (by radiographic report); and left knee 
arthritis, mild to moderate (based on clinical examination 
with slight loss of ligament integrity status post left knee 
ACL reconstruction).  Dr. Bieniek commented that the 
veterans arthritic changes of the left knee slightly altered 
his gait, and that his minimal leg length inequality was not 
substantial enough to contribute to the development of low 
back pain.  Nevertheless, Dr. Bieniek stated that the veteran 
may develop increased low back pain as a result of altered 
use of the lower extremity for repetitive bending 
requirements.

Finally, the Board considered various statements by the 
veteran, including testimony presented at his hearing in 
March 1995.  The veteran presented two theories to support 
his claim for service connection for a low back disorder.  
First, he stated that his low back disorder had its onset in 
service at the time he injured his left knee.  Second, he 
stated that his low back disorder resulted from several falls 
as a result of his left knee giving out, thereby arguing that 
his service-connected left knee disorder aggravated his low 
back disorder. 

Based on the foregoing, the Board finds that the evidence 
supports the grant of service connection for a low back 
disorder.  Initially, the Board notes that the evidence does 
not support the veterans assertion that his low back 
disorder had its onset in service.  Service medical records 
are negative for any complaint, treatment or findings for any 
back problems, and no medical evidence or opinion has related 
the veterans current low back disorder to service.  Although 
several medical reports include the veterans history of low 
back pain dating back to an inservice injury, evidence which 
is information recorded by a medical examiner, unenhanced by 
any additional comment by that examiner, does not constitute 
competent medical evidence of the required nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Thus, none of 
these reports constitutes probative evidence of a 
relationship between the veterans low back disorder and his 
period of active military service.

Nonetheless, in view of the totality of the evidence, the 
Board finds that the evidence is at least in equipoise as to 
whether the veterans current low back disorder was 
aggravated by his service-connected left knee disorder.  On 
the one hand, in August 1997, a VA examiner reviewed the 
veterans entire claims file and stated that he did not feel 
that the veterans low back disorder was related to injuries 
of his left knee.  In addition, the veteran also injured in 
back in a motor vehicle accident in 1993.  On the other hand, 
several VA outpatient treatment reports, as well as reports 
from Drs. Onik and Bieniek, include medical opinions that the 
veterans low back pain was worsened by his left knee 
instability.  The Board also places considerable weight on 
the fact that the veterans service-connected left knee 
disorder is currently evaluated as 30 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998), which 
contemplates severe instability of the knee.  This is 
consistent with the veterans claim that he fell on numerous 
occasions due to left knee instability, which resulted in 
increased low back pain.  Therefore, applying the principles 
of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 to the facts 
of this case, the Board finds that the veterans low back 
disorder has been aggravated by his service-connected left 
knee disorder.  Accordingly, service connection for a low 
back disorder is warranted. 

II.  Post-Traumatic Stress Disorder

Service connection for PTSD requires the following three 
elements: [1] medical evidence establishing a clear diagnosis 
of the disorder; [2] credible supporting evidence that the 
claimed inservice stressor actually occurred; and [3] a link, 
established by the medical evidence, between current 
symptomatology and the claimed inservice stressor.  See 38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 137 
(1997). 

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veterans military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was engaged in 
combat with the enemy.  Id. 

If the VA determines that the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
the veterans lay testimony or statement is accepted as 
conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be satisfactory, i.e., credible and consistent with 
the circumstances, conditions, or hardships of service.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, the VA 
determines either that the veteran did not engage in combat 
with the enemy or that the veteran did engage in combat, but 
that the alleged stressor is not combat related, the 
veterans lay testimony by itself is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence 
which corroborate the veterans testimony or statements.  See 
Moreau v. Brown, 9 Vet. App. 389 (1996).

The record reflects that the veteran has been diagnosed with 
PTSD on several occasions, which examiners have attributed to 
combat exposure in Vietnam.  For example, VA outpatient 
treatment reports dated in May 1992 and December 1994, as 
well as a VA examination report of May 1995, contain 
diagnoses of PTSD.  The Board further notes that each of 
these diagnoses is based on the veterans own account of 
inservice stressors while stationed in Vietnam.

The central issue in this case, however, is whether the 
diagnoses of PTSD are sustainable.  Initially, the Board 
finds that the objective evidence demonstrates that the 
veteran did not engage in combat with the enemy.  The 
veteran, for example, was not awarded the Combat Infantryman 
Badge, the Purple Heart Medal, or any other award associated 
with valor or heroism shown while engaged with an enemy 
force.  The veterans service personnel records also do not 
reflect that the veteran was ever engaged in combat, and 
service medical records do not disclose any combat related 
injuries.  Further, the veterans military occupational 
specialty is listed on his DD Form 214 as a power generator 
specialist.  Accordingly, the Board finds that there is no 
credible evidence that the veteran actually engaged in 
combat.  Although the veteran may have occasionally served 
in a combat zone, serving in a combat zone is not the same as 
engaging in combat with the enemy.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Therefore, independent 
corroboration of the stressors reported by the veteran must 
be shown.

However, none of the stressful incidents reported by the 
veteran have been verified, and some do not appear capable of 
verification.  In correspondence dated in September 1993 and 
February 1994, as well as during his VA psychiatric 
examination in May 1995, the veteran related that he was 
exposed to combat related stressors in Vietnam while serving 
as an electrician in the 101st Infantry.  He related that his 
duties involved supplying electricity and radar units out in 
the field.  According to the veteran, he was exposed to 
mortar and sniper attacks on a daily basis.  He related one 
such incident in which his best friend had his eardrum blown 
out by a mortar round; however, the veteran was unable to 
remember his name.  The veteran also made vague statements 
that he had witnessed the torture of Viet Cong soldiers, 
witnessed dead and wounded men, women and children, and that 
he reinjured his left knee disorder when he was thrown by a 
nearby mortar blast.

Nevertheless, the veteran has failed to identify specific 
details concerning any of his claimed inservice stressors.  
The veteran stated, for example, that he was unable to 
remember the name of his best friend who sustained an injury 
to his eardrum during a mortar attack.  During his hearing 
before a hearing officer at the RO in March 1995, the veteran 
was unable to identify the specific places in which any of 
the alleged stressors occurred.  Consequently, pursuant to 
the Boards remand of March 1997, the veteran was requested 
to provide specific details of the claimed stressful events, 
such as the dates, locations, units involved, and names of 
any casualties.  The veteran, however, failed to provide such 
information.  In a VA Form 21-4138 (Statement in Support of 
Claim) submitted in June 1997, the veteran responded that he 
was unable to remember details of any of the claimed events 
because he suffered from a mental block.  

The Boards March 1997 remand also instructed the RO to send 
the veterans stressor summary to the U.S Army & Joint 
Services Environmental Support Group (ESG), currently 
redesignated as the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), in order to verify the veterans 
claimed stressors.  However, as the veteran failed to provide 
specific details concerning any of his claimed stressors, the 
RO determined that no information had been provided to send 
to the ESG for verification.  The Board agrees and finds that 
no further development is required.  The Court has held that 
the duty to assist is not a one-way street.  If a veteran 
wishes help in developing his claim, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining putative evidence.  
See Woods, 1 Vet. App. at 193.  Accordingly, in light of the 
veterans failure to respond to the VAs efforts to assist 
him with the factual development of his claim, no further 
effort will be expended to assist him in this regard.

In the absence of confirmation of a stressful incident which 
supports a diagnosis of PTSD, any diagnosis of PTSD cannot be 
considered reliable.  Just because a physician or other 
health care professional accepted the veterans description 
of his Vietnam experiences as credible and diagnosed the 
appellant as suffering from PTSD does not mean that the BVA 
was required to grant service connection for PTSD.  Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).   The BVA [is] 
not bound to accept the appellants uncorroborated account of 
his Vietnam experiences....  Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Wood, 1 Vet. App. at 192.  While the 
veteran may well believe that his PTSD is related to service, 
as a layperson without medical expertise, he is not qualified 
to address questions requiring medical training for 
resolution, such as a diagnosis or medical opinion as to 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Hence, the veterans claim of entitlement to service 
connection for PTSD must be denied.

In conclusion, as the veteran has failed to produce credible 
supporting evidence that a claimed stressor actually 
occurred, the Board finds that the preponderance of the 
evidence is against the veterans claim of entitlement to 
service connection for PTSD.  The Board also has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veterans claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55-56. 











ORDER

Service connection for a low back disorder is granted.

Service connection for post-traumatic stress disorder is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
